UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                 January 20, 2006


                                      Before

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge


No. 04-1342
                                               Appeal from the United States
UNITED STATES OF AMERICA,                      District Court for the Northern
    Plaintiff-Appellee,                        District of Illinois, Eastern Division.

      v.                                       No. 03 CR 026

HERMINIO GALVAN-GONZALEZ,                      David H. Coar,
    Defendant-Appellant.                       Judge.


                                    ORDER

       This court ordered a limited remand so the district court could state on the
record whether the sentence remains appropriate now that United States v. Booker,
543 U.S. 220 (2005), has limited the guidelines to advisory status. See United
States v. Paladino, 401 F.3d 471 (7th Cir. 2005).

      The district judge has now replied that he would today impose the same
sentence, knowing of the guidelines’ advisory status. The range under the
guidelines is 57 to 71 months, and Galvan-Gonzalez’ sentence of 57 months is the
lowest possible guidelines sentence. The defendant did not respond to our
No. 04-1342                                                                  Page 2


invitation to file an argument concerning the appropriate disposition of the appeal
in light of the district court’s response. We do not see any reason why Galvan-
Gonzalez’ sentence would be deemed “unreasonable” in post-Booker practice. The
judgment of the district court therefore is AFFIRMED.